DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following changes have been made to the subject application:
Claim 10: 
Line 1, “further comprising a” has been changed to --wherein the--.

The changes have been made in order to comply with the 35USC 112, second paragraph and to place the application in a condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 6/9/2022 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest a power converter configured to generate a supply voltage, wherein the first input signal to the comparator is the supply voltage and the second input signal to the comparator is a reference voltage; and a power management circuit configured to change one or more parameters of the power converter in response to the comparator circuit detecting a droop in the supply voltage as called for in claims 1, 11 and 16.  Therefore, claims 1, 3, 4, 6-8, 10-14, 16-18, 20-22 and 24-26 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        7/14/2022